DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are allowed under this Office action.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 were carefully reviewed and a search with regards to independent claims 1, 10, and 18 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-20, specifically independent claims 1, 10, and 18,  the prior art searched was found to neither anticipate nor suggest a non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to: generate, utilizing a generative neural network, a synthetic digital content item within a first dimension space based on a guide input; generate an encoded synthetic digital content item within a second dimension space by processing the synthetic digital content item utilizing an encoder neural network, the second dimension space corresponding to encodings in a lower dimension space than the first dimension space; generate an encoded ground-truth digital content item within the second dimension space by processing a ground-truth digital content item corresponding to the guide input utilizing the encoder neural network; sample, from a first feature vector within the second dimension space, a patch from the encoded synthetic digital content item based on a corresponding spatial location in the synthetic digital content item; sample, from a second feature vector within the second dimension space, a plurality of patches from the encoded ground-truth digital content item based on corresponding spatial locations in the ground-truth digital content item; determine a contrastive loss by comparing the sampled patch from the first feature vector of the encoded synthetic digital content item in the second dimension space with the plurality of sampled patches from the second feature vector of the encoded ground-truth digital content item in the second dimension space; and update parameters of the generative neural network and parameters of the encoder neural network based on the contrastive loss.
The most relevant arts searched, Kowalski, etc. (US 20210335029 A1), modified by Donahue, etc. (US 20200372370 A1) and Kaufhold, etc. (US 20190080205 A1), teach that a non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to: generate, utilizing a generative neural network, a synthetic digital content item within a first dimension space based on a guide input; generate an encoded synthetic digital content item within a second dimension space by processing the synthetic digital content item utilizing an encoder neural network, the second dimension space corresponding to encodings in a lower dimension space than the first dimension space; generate an encoded ground-truth digital content item within the second dimension space by processing a ground-truth digital content item corresponding to the guide input utilizing the encoder neural network; determine a contrastive loss by comparing a sampled patch from the encoded synthetic digital content item in the second dimension space with a plurality of sampled patches from the encoded ground-truth digital content item in the second dimension space; and update parameters of the generative neural network and parameters of the encoder neural network based on the contrastive loss. However, Kowalski, modified by Donahue and Kaufhold, does not teaches every claimed limitation, especially the claimed limitation of "sample, from a first feature vector within the second dimension space, a patch from the encoded synthetic digital content item based on a corresponding spatial location in the synthetic digital content item; sample, from a second feature vector within the second dimension space, a plurality of patches from the encoded ground-truth digital content item based on corresponding spatial locations in the ground-truth digital content item; determine a contrastive loss by comparing the sampled patch from the first feature vector of the encoded synthetic digital content item in the second dimension space with the plurality of sampled patches from the second feature vector of the encoded ground-truth digital content item in the second dimension space; and update parameters of the generative neural network and parameters of the encoder neural network based on the contrastive loss” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612